Title: From George Washington to Thomas Jefferson, 25 July 1793
From: Washington, George
To: Jefferson, Thomas



Sir,
Philadelphia July 25th 1793.

A letter from Colo. S. Smith (of Baltimore) to the Secretary of the Treasury, giving information of the conduct of the Privateers—Citizen Genet & Sans Culottes—is sent for your perusal: after which it may be returned; because contained therein, is a matter which respects the Treasury Department solely.
As the letter of the Minister from the Republic of France, dated the 22d of June, lyes yet to be answered; and as the Official conduct of that Gentleman—relatively to the Affairs of this Government—will have to undergo a very serious consideration (so soon as the Special Court at which the Attorney General is now engaged will allow him to attend with convenience) in order to decide upon measures proper to be taken thereupon: It is my desire that all the letters to, & from that Minister may be ready to be laid before me, the heads of Departments and the Attorney General with whom I shall advise on the occasion—together with the minutes of such Official Oral communications as you may have held with him on the subjects of—those letters &ca—And

as the Memorials from the British Minister, & answers thereto, are materially connected therewith, it will be proper, I conceive, to have these ready also.

Go: Washington

